


Exhibit 10.1


SIXTH AMENDMENT TO CREDIT AGREEMENT
This Sixth Amendment to Credit Agreement (this “Amendment”) is dated as of
February 6, 2014, and is between the Lenders identified on the signature pages
hereof, WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company,
as administrative agent for the Lenders (in that capacity, “Agent”), BOISE
CASCADE COMPANY, a Delaware corporation (“Boise Cascade”), and the Subsidiaries
of Boise Cascade identified as Borrowers on the signature pages hereof (such
Subsidiaries, together with Boise Cascade, “Borrowers”).
WHEREAS, the Lenders, Agent, and Borrowers entered into a Credit Agreement dated
as of July 13, 2011 (as amended, restated, supplemented, or otherwise modified
before the date of this Amendment, including, without limitation, by that
certain First Amendment to Credit Agreement dated as of September 7, 2012, that
certain Limited Consent and Amendment to Loan Documents dated as of December 20,
2012, that certain Third Amendment to Credit Agreement dated as of May 15, 2013,
that certain Fourth Amendment to Credit Agreement dated as of July 19, 2013, and
that certain Fifth Amendment to Credit Agreement dated as of August 15, 2013,
the “Credit Agreement”); and
WHEREAS, Boise Cascade desires that Agent and the Lenders (a) amend the LIBOR
Rate and the terms for LIBOR Rate Loans and (b) amend certain other terms and
provisions of the Credit Agreement as set forth herein. Agent and the Lenders
are willing to make the foregoing amendments subject to the terms of this
Amendment.
NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Definitions. Defined terms used but not defined in this Amendment are as
defined in the Credit Agreement.
2.    Amendment. Subject to the satisfaction of the conditions to the Amendment
Effective Date set forth in Section 4 hereof, Borrowers, Agent and the Lenders
hereby agree as follows:
(a)    The last sentence in Section 2.3(b) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
“The Swing Loans shall be secured by Agent’s Liens, constitute Advances and
Obligations hereunder, and bear interest in accordance with Section 2.12.”
(b)    The last sentence in Section 2.4(g)(v) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

1

--------------------------------------------------------------------------------




“Borrowers shall prepay any Advances outstanding on the Revolver Increase
Effective Date to the extent necessary to keep the outstanding Advances ratable
with any revised change in the Pro Rata Shares of the Lenders arising from any
non-ratable increase in the Revolver Commitments under this Section 2.4(g).”
(c)    Section 2.12 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“LIBOR Rate.
(a)    Interest and Interest Payment Dates. Except as provided in Section
2.3(d), Section 2.12(b), and Section 2.12(d)(ii), all Advances shall bear
interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall be
payable in accordance with Section 2.6(d).
(b)    Conversion; Prepayment.
(i)    Borrowers may (A) convert LIBOR Rate Loans to Base Rate Loans at any
time, or (B) prepay LIBOR Rate Loans at any time.
(ii)    Any written election made by a Borrower to convert a LIBOR Rate Loan to
a Base Rate Loan or a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable
and binding upon the Borrowers.
(iii)    At any time that an Event of Default has occurred and is continuing, at
the written election of the Required Lenders, all LIBOR Rate Loans shall
immediately be converted to Base Rate Loans.
(iv)    Any LIBOR Rate Loan which is converted to a Base Rate Loan pursuant to
clause (i) above shall continue as a Base Rate Loan until the Administrative
Borrower provides written notice that such Base Rate Loan shall be converted to
a LIBOR Rate Loan. Such written notice shall be provided to Agent at least 1
Business Day prior to the date of conversion of such Base Rate Loan. Any LIBOR
Rate Loan which is converted to a Base Rate Loan pursuant to clause (iii) above
shall continue as a Base Rate Loan until the Event of Default is no longer
continuing, at which time, it shall be converted to a LIBOR Rate Loan, unless
otherwise elected by a Borrower.
(c)    [Intentionally Omitted].
(d)    Special Provisions Applicable to LIBOR Rate.
(i)    The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs

2

--------------------------------------------------------------------------------




to such Lender of maintaining or obtaining any eurodollar deposits or increased
costs, in each case, due to changes in Applicable Law (other than changes in
laws relative to Taxes, which shall be governed by Section 16 and such matters
governed by Section 2.11(c), Section 2.11(g), and Section 2.13 of this
Agreement) occurring subsequent to the Closing Date, and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), which additional or increased costs would increase the cost of
funding or maintaining loans bearing interest at the LIBOR Rate. In any such
event, the affected Lender shall give Borrowers and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrowers may, by notice to such affected Lender (y) require such Lender to
furnish to Borrowers a statement setting forth the basis for adjusting such
LIBOR Rate and the method for determining the amount of such adjustment, or (z)
repay the LIBOR Rate Loans with respect to which such adjustment is made.
(ii)    In the event that any change in any law, regulation, treaty, or
directive, or any change therein or in the interpretation or application
thereof, shall at any time after the date hereof, in the reasonable opinion of
any Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrowers and Agent promptly shall transmit
the notice to each other Lender and (y) in the case of any LIBOR Rate Loans of
such Lender that are outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of such LIBOR Rate Loans, and interest upon
the LIBOR Rate Loans of such Lender thereafter shall accrue at the rate then
applicable to Base Rate Loans, and (z) Borrowers shall not be entitled to have
Advances bear interest based upon the LIBOR Rate until such Lender determines
that it would no longer be unlawful or impractical to do so.
(e)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.”
(d)    Exhibit L-1 to the Credit Agreement is hereby deleted in its entirety.
(e)    The definition of “Base Rate” in Schedule 1.1 to the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon a 1-month term and shall
be determined on a

3

--------------------------------------------------------------------------------




daily basis), plus 1 percentage point, and (c) the rate of interest announced,
from time to time, within Wells Fargo at its principal office in San Francisco
as its “prime rate”, with the understanding that the “prime rate” is one of
Wells Fargo’s base rates (not necessarily the lowest of such rates) and serves
as the basis upon which effective rates of interest are calculated for those
loans making reference thereto and is evidenced by the recording thereof after
its announcement in such internal publications as Wells Fargo may designate.
(f)    The definition of “Funding Losses” in Schedule 1.1 to the Credit
Agreement is hereby deleted in its entirety.
(g)    The definition of “Interest Period” in Schedule 1.1 to the Credit
Agreement is hereby deleted in its entirety.
(h)    The definition of “LIBOR Deadline” in Schedule 1.1 to the Credit
Agreement is hereby deleted in its entirety.
(i)    The definition of “LIBOR Notice” in Schedule 1.1 to the Credit Agreement
is hereby deleted in its entirety.
(j)    The definition of “LIBOR Option” in Schedule 1.1 to the Credit Agreement
is hereby deleted in its entirety.
(k)    The definition of “LIBOR Rate” in Schedule 1.1 to the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
“LIBOR Rate” means, as of any date of determination, the rate per annum
appearing on Macro*World’s (https://capitalmarkets.mworld.com; the “Service”)
Page BBA LIBOR - USD (or on any successor or substitute page of such Service, or
any successor to or substitute for such Service) on such date for U.S. Dollar
deposits with a 30-day term and in an amount comparable to the amount of
Obligations (other than undrawn Letters of Credit and Bank Product Obligations),
which determination shall be conclusive in the absence of manifest error. The
LIBOR Rate shall be determined and adjusted on a daily basis.
3.    Representations. To induce Agent and the Lenders to enter into this
Amendment, each Borrower hereby represents to Agent and the Lenders as of the
date hereof as follows:
(a)    that such Borrower is duly authorized to execute and deliver this
Amendment, and that each Loan Party is duly authorized to perform its
obligations under the Loan Documents to which it is a party;
(b)    that the execution and delivery of this Amendment by such Borrower do not
and will not violate any material provision of federal, state or local law or
regulation applicable to it or of their

4

--------------------------------------------------------------------------------




respective Governing Documents, or of any order, judgment, or decree of any
court or other Governmental Authority binding on them;
(c)    that this Amendment is a legal, valid, and binding obligation of each
Loan Party party hereto, enforceable against such Loan Party in accordance with
its terms, except as enforcement is limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally;
(d)    that, as of the Amendment Effective Date and after giving effect to this
Amendment, the representation and warranties set forth in Section 4 of the
Credit Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), in each case with the same effect as if such representations and
warranties had been made on the Amendment Effective Date, except to the extent
that any such representation or warranty expressly relates to an earlier date;
and
(e)    that, as of the Amendment Effective Date and after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.
4.    Conditions. This Amendment shall become effective on the date this
Amendment shall have been executed and delivered by Agent, the Lenders, and
Borrowers, and acknowledged by the Guarantor (such date, the “Amendment
Effective Date”).
Agent’s delivery to Boise Cascade of a copy of this Amendment executed by all
necessary parties described in this Section 4 shall be deemed evidence that the
Amendment Effective Date has occurred.
5.    Miscellaneous. (a) This Amendment is governed by, and is to be construed
in accordance with, the laws of the State of New York. Each provision of this
Amendment is severable from every other provision of this Amendment for the
purpose of determining the legal enforceability of any specific provision.
(b)    This Amendment binds Agent, the Lenders, and Borrowers and their
respective successors and assigns, and will inure to the benefit of Agent, the
Lenders, and Borrowers and the successors and assigns of Agent and each Lender.
(c)    Except as specifically modified by the terms of this Amendment, all other
terms and provisions of the Credit Agreement and the other Loan Documents are
incorporated by reference in this Amendment and in all respects continue in full
force and effect. Each Borrower, by execution of this Amendment, and the
Guarantor, by acknowledgement of this Amendment, hereby reaffirms, assumes, and
binds themselves to all applicable obligations, duties, rights, covenants,
terms, and conditions that are contained in the Credit Agreement (as amended
hereby) and the other Loan Documents (including the granting of any Liens for
the benefit of Agent and the Lenders).
(d)    This Amendment is a Loan Document. Each Borrower acknowledges that
Agent’s reasonable costs and expenses (including reasonable attorneys’ fees)
incurred in connection with this Amendment constitute Lender Group Expenses.

5

--------------------------------------------------------------------------------




(e)    The parties may sign this Amendment in several counterparts, each of
which will be deemed to be an original but all of which together will constitute
one instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Amendment.
[SIGNATURE PAGES TO FOLLOW]
    

6

--------------------------------------------------------------------------------




The parties are signing this Sixth Amendment to Credit Agreement as of the date
stated in the introductory clause.
BOISE CASCADE COMPANY,
a Delaware corporation, as a Borrower
By:    /s/ Kelly Hibbs                            
Name:    Kelly Hibbs
Title:    Vice President and Controller
BOISE CASCADE BUILDING MATERIALS DISTRIBUTION, L.L.C.,
a Delaware limited liability company, as a Borrower
By:    /s/ Kelly Hibbs                            
Name:    Kelly Hibbs
Title:    Vice President and Controller
BOISE CASCADE WOOD PRODUCTS, L.L.C.,
a Delaware limited liability company, as a Borrower
By:    /s/ Kelly Hibbs                          
Name:    Kelly Hibbs
Title:    Vice President and Controller

[Signature Page to Sixth Amendment to Credit Agreement]

--------------------------------------------------------------------------------




WELLS FARGO CAPITAL FINANCE, LLC,
as Agent and as a Lender
By:    /s/ Daniel Whitwer                 
Name:    Daniel Whitwer
Title:    Senior Vice President

[Signature Page to Sixth Amendment to Credit Agreement]

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender
By:    /s/ Gregory A. Jones                
Name:    Gregory A. Jones
Title:    Senior Vice President

[Signature Page to Sixth Amendment to Credit Agreement]

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Lynn Gosselin                      
Name:    Lynn Gosselin
Title:    Senior Vice President

[Signature Page to Sixth Amendment to Credit Agreement]

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as a Lender
By:    /s/ Peter S. Predun                  
Name:    Peter S. Predun
Title:    Executive Director

[Signature Page to Sixth Amendment to Credit Agreement]

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Kevin J. Gimber                  
Name:    Kevin J. Gimber
Title:    Assistant Vice President

[Signature Page to Sixth Amendment to Credit Agreement]

--------------------------------------------------------------------------------




Acknowledged and Agreed:
BOISE CASCADE WOOD PRODUCTS HOLDINGS CORP.,
a Delaware corporation, as Guarantor
By:    /s/ Kelly Hibbs                          
Name:    Kelly Hibbs
Title:    Vice President and Controller

[Signature Page to Sixth Amendment to Credit Agreement]